Citation Nr: 1517723	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  12-30 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an increased rating for right arm laceration with muscle involvement, currently rated at 10 percent disabling.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1976 to October 1977. 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction over the appeal has since been transferred to the RO in Los Angeles, California. 

The Board notes that the Veteran was previously represented by an agent (as reflected in an April 2011 Form 21-22a, Appointment of an Individual as Claimant's Representative).  However, in March 2014, the agent revoked his power of attorney and the Veteran appeared at his February 2015 hearing unrepresented.  At the hearing, the Veteran indicated he was proceeding without representation.  As there is no indication that the agent did not notify the Veteran of the withdrawal or that the withdrawal adversely affected the Veteran's interests, the revocation was effective.  38 C.F.R. § 14.631(c), (f)(1) (2014).  As such, the Veteran is unrepresented in his appeal before the Board.

At the February 2015 Board hearing, the Veteran asserted that there was clear and unmistakable error (CUE) regarding the assignment of an initial noncompensable disability rating in the December 1990 rating decision that granted service connection for his right arm laceration with muscle involvement.  As this matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over the issue.  It is therefore referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the documents in Virtual VA reveals the documents therein are either duplicative of those contained in the VBMS or irrelevant to the claim on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran contends that his service-connected right forearm laceration with muscle involvement (hereinafter "right arm disability") is more severe than the currently assigned 10 percent evaluation and, as such, a higher rating is warranted.

The Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his right arm disability.  In this regard, the Veteran's last VA examination to assess the current severity of his service-connected right arm disability was in March 2011.  The Board finds that the March 2011 VA examination to be inadequate to assess the Veteran's current levels of severity, since this examination is over four years old.  In addition, at the February 2015 hearing, the Veteran indicated that the disability has recently worsened and that he no longer is able to properly use his right arm, to include his right hand.  A new VA examination is therefore necessary.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)); see also VAOPGCPREC 11-95 (April 7, 1995); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Furthermore, VA treatment records from November 2012 and June 2014 indicate that the Veteran may be in receipt of Social Security Administration (SSA) disability benefits.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, the Veteran's complete SSA records, including all administrative decision(s) on any application for SSA disability benefits and all underlying medical records, should be obtained on remand.
In addition, the record reflects that the Veteran receives treatment for his right arm disability at multiple VA Medical Centers.  The most recent treatment records from such facilities contained in the Veteran's file are dated through June 2014.  Therefore, on remand, the Veteran should be given an opportunity to identify any outstanding VA, as well as non-VA, records and, thereafter, such records should be obtained for consideration in his appeal. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any additional VA or non-VA healthcare provider who has treated him for his service-connected right forearm laceration with muscle involvement.  After securing any necessary authorization from him, obtain all identified treatment records dated from June 2014 to the present.

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After the above development has been completed and all obtainable records have been associated with the claims file, afford the Veteran a VA examination to determine the current nature and severity of the service connected right arm muscle injury.  The claims file must be made available to the examiner for review in conjunction with the examination, and the examination report must reflect that review was accomplished. 

The examiner is asked to identify and describe the nature and severity of all current manifestations of the Veteran's service-connected right arm condition, to include scars and nerve damage.  The examiner is also asked to describe, in detail, the effects of the Veteran's right arm disability on his entire right arm, including his elbow and hand. 

The examiner should conduct any indicated evaluations, studies, and tests.  The examiner must offer an opinion as to the extent, if any, of additional functional loss due to incoordination, weakness and fatigue, including during flare-ups. 

The examiner should discuss all findings in terms of 38 C.F.R. § 4.71a, Diagnostic Code 5307.  The pertinent rating criteria must be provided to the examiner. 

The examiner should also discuss the impact the Veteran's disability has on his employability.

The examiner should set forth all examination findings and any test results, along with complete rationale for the conclusions reached.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for a response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2014).



